Citation Nr: 0217710	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1942 
to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an evaluation in excess of 30 
percent for a right knee disability. 


FINDINGS OF FACT

VA examination reports dated in 1998 and 2000 reflect that 
evidence of right knee arthritis was shown by X-ray films.  
The evidence on file reflects that the veteran's right 
knee disability is manifested, in part, by pain and 
limitation of motion, which at its worst was shown as 20 
degrees of flexion contracture with maximum flexion of 122 
degrees.  The right knee disability is not clinically 
manifested by recurrent instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes 
that, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified 
the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of 
title 38, United States Code, to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The new law affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence, and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim 
include the establishment of specific procedures for 
advising the claimant and his representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination and/or 
obtain a medical opinion in cases where such a procedure 
is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, 
by virtue of a detailed statement of the case (SOC) issued 
in February 2002, of the provisions of the VCAA, the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this matter.  

Further, the RO, in March  2001, wrote to the veteran, 
with a copy to his representative, notifying him of the 
opportunity to submit additional evidence, and of the 
assistance available to help him obtain evidence in 
support of his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), (addressing VA's obligation to 
communicate with claimants as to evidence development).  
The veteran did not respond to that letter.  It appears 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated 
with the claims folder, and that neither he nor his 
representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted 
during the pendency of this appeal, the Board has 
considered the applicability of Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board 
has reviewed the evidence of record and determined that 
all notification and development actions required by the 
new legislation and the implementing regulations appear to 
have been completed in full.  Thus, the Board believes 
that we may proceed with a decision on this issue, without 
prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001), 
noting, "When there is extensive factual development in a 
case, reflected both in the record on appeal (ROA) and the 
BVA's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as 
amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that a veteran 
need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert.

II.  Factual Background

In an October 1946 rating action, entitlement to service 
connection was established for removal of cartilage of the 
right knee, symptomatic, for which a 10 percent evaluation 
was assigned from February 1946 under Diagnostic Code (DC) 
5259.  Service medical records show that the veteran 
sustained a right knee fracture during service and 
underwent arthrotomy and excision of cartilage in 1943.

In March 1998, the veteran requested an increased 
evaluation for his service-connected right knee 
disability.  VA medical records dated in February 1998 
reflect that the veteran was seen for a right knee injury 
and complaints of pain.  Objective examination revealed 
swelling of the knee, and an assessment of degenerative 
joint disease was made.  

A VA examination was conducted in August 1998.  At that 
time, some generalized swelling which resolved quickly, a 
limp on the right side and slight difficulty getting on 
and off the examining table were shown.  Clinical 
evaluation revealed marked disuse atrophy of the right 
lower extremity.  Range-of-motion testing showed 20 
degrees of flexion contracture with maximum flexion of 122 
degrees.  A well healed arthrotomy scar of the right knee, 
measuring 6 cm., was shown.  Effusion and marked crepitus 
of the right knee were reported.  The examiner also noted 
that there was slight morphological instability 
bilaterally, which was described as not pathological.  
McMurray's and Lachman's testing were negative 
bilaterally.  Diagnoses of postoperative status arthrotomy 
and medium meniscectomy of the right knee, as well as 
degenerative joint disease with deformity, were made.  The 
examiner noted that a slight pain response during active 
and passive range of motion was demonstrated.  

By rating action of September 1998, a 30 percent 
evaluation was granted for the veteran's right knee 
disability, effective from February 1998, under Diagnostic 
Codes 5299-5261.

In June 2000, the veteran filed a claim for an increased 
evaluation for his right knee disability.  

A VA examination of the joints was conducted in August 
2000.  The veteran complained of right knee pain and an 
inability to walk for very far without extreme knee pain.  
Clinical evaluation of the knee revealed a tight knee 
joint with a medial surgical scar, described as well 
healed and old.  Range of motion testing was from zero to 
135 degrees.  A diagnosis of removal of semilunar 
cartilage of the right knee with probable osteoarthritis 
of the knee joint, and complaints of pain on walking or 
standing for long periods of time, was made.  X-ray films 
revealed osteoporosis of the bones about the right knee, 
osteoarthritis of the right knee joint, and vascular 
calcification.  

By rating action of August 2000, an evaluation in excess 
of 30 percent was denied.

VA medical records dated from May 2000 to August 2001 are 
of record.  When seen in July 2001, the veteran complained 
of right knee pain, problematic for 7-8 years.  An 
assessment of degenerative joint disease of the right knee 
was made, and it was noted that the veteran was on several 
medications.  A record dated in August 2001 shows that the 
veteran complained of chronic right knee pain and 
occasional swelling.  It was noted that he was not on 
medication for knee problems, and that he refused right 
knee surgery.  A diagnosis of degenerative joint disease 
of the knees was made.

III.  Pertinent Law and Regulations

The VA Schedule for Rating Disabilities, at 38 C.F.R. Part 
4, is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Although a 
review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past 
medical reports precedence over current findings where 
such current findings are adequate and relevant to the 
rating issue.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001). Johnson (Brenda) v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.; (d) Excess 
fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly and (f) Pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  The intent 
of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both 
active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis):  
Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, rate as below:  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating 
exacerbations, 20 percent.  With X- ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.  Note (1):  The 20 percent and 
10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of 
motion.  Note (2):  The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under DCs 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, DC 5003.

A veteran who has service-connected arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257.  See VAOPGCPREC 23-
97; see also VAOPGCPREC 9-98.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe, shall be rated at 30 
percent; if moderate, 20 percent; and if slight, 
10 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5257.

Limitation of flexion of the leg to 15 degrees shall be 
rated at 30 percent.  Flexion limited to 30 degrees shall 
be rated 20 percent.  Flexion limited to 45° shall be 
rated 10 percent.  Flexion limited to 60degrees shall be 
rated at 0 percent.  38 C.F.R. § 4.71a; DC 5260.

Limitation of extension of the leg to 45 degrees shall be 
rated at 50 percent.  Extension limited to 30 degrees 
shall be rated 40 percent.  Extension limited to 
20 degrees shall be rated 30 percent.  Extension limited 
to 15 degrees shall be rated 20 percent.  Extension 
limited to 10degrees shall be rated 10 percent, and 
extension limited to 5 degrees shall be rated 0 percent.  
38 C.F.R. § 4.71a; DC 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee 
is flexion of 140 degrees and extension of 0 degrees.  38 
C.F.R. § 4.71, Plate II.



IV.  Analysis

Currently, a 30 percent evaluation is in effect for 
cartilage, semilunar, right knee, removal of, as evaluated 
by analogy under DC 5261, governing limitation of 
extension.  This rating has been in effect since February 
1998. 

In this case, the medical evidence of record includes X-
ray evidence of right knee arthritis.  Under VA 
regulations, arthritis is rated on the basis of limitation 
of motion of the specific joint or joints involved.  DCs 
5003, 5010.  With respect to limitation of motion, the 
Board notes that the medical evidence does not show 
extension limited to 30 degrees or more, warranting an 
increased evaluation under DC 5261.  As noted above, range 
of motion upon August 2000 VA examination was zero degrees 
extension with flexion to 135 degrees; and was 20 degrees 
extension to 122 degrees of flexion during the August 1998 
VA examination.  Thus, although a 30 percent evaluation is 
warranted under DC 5261, based on extension limited 20 
degrees, the veteran's limitation of right knee extension 
does not meet or nearly approximate the criteria for a 
disability rating in excess of 30 percent under DC 5261.  

The Board notes that, if the veteran were to be evaluated 
under DC 5260 (limitation of flexion), an evaluation in 
excess of 30 percent is not available for the right knee 
disability, as that is the highest possible rating 
available under that code.  Moreover, the recent evidence 
does not show limitation of flexion which would warrant 
even a 10 percent evaluation under DC 5260.

The Board has considered whether a separate rating could 
be granted for instability under DC 5257.  The VA General 
Counsel has held, in VAOPGCPREC 23-97, that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  The 
General Counsel stated that, when a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for 
a zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or DC 5261 (extension limited to 5 
degrees or more) in order to obtain a separate rating for 
arthritis.  Where additionally disability is shown, a 
veteran rated under DC 5257 can also be compensated under 
DC 5003, and vice versa.  

With respect to right knee instability, slight 
morphological instability in the knees bilaterally, not 
pathological, was noted during the August 1998 VA 
examination.  During the August 2000 VA examination, the 
right knee joint was described as tight and freely 
moveable.  Neither the most recent VA examination or the 
VA medical records on file dated from 1998 to 2001 
document clinical findings which comport with evidence of 
slight, recurrent subluxation or lateral instability.  
Accordingly, a separate evaluation is not warranted under 
DC 5257.

The Board has also considered whether an increased 
evaluation may be assigned based on General Counsel 
VAOPGCPREC 9-98, which holds that a separate rating for 
arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  The Board 
notes that the veteran has reported that he has pain and 
swelling in his right knee. VA is required to take pain 
symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 
4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

In this case, the VA examination reports and VA clinical 
records document the veteran's complaints of right knee 
pain.  The VA examination reports document marked atrophy 
of the right lower extremity, a right-side limp and slight 
pain response during range-of-motion testing.  The Board 
notes that there is insufficient evidence of functional 
loss due to right knee pathology to support a conclusion 
that the loss of motion in the right knee more nearly 
approximates the criteria for a 40 percent rating under DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  Moreover, the record does not contain objective 
evidence by which it can be factually ascertained that the 
veteran's right knee disability is productive of 
functional impairment, due to knee pain and symptoms such 
as swelling and atrophy, which would warrant a schedular 
rating on any basis in excess of the 30 percent evaluation 
currently in effect. 

As for the possibility of a rating in excess of 30 percent 
under a diagnostic code other than 5261, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), in the absence of 
evidence of ankylosis (DC 5256) or impairment of the tibia 
and fibula (DC 5262), neither of which is shown in this 
case, there is no basis for a schedular evaluation in 
excess of 30 percent.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5262. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
for a rating in excess of 30 percent for his right knee 
disability.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 
supra. 

Extraschedular rating

The law and regulations pertaining to extraschedular 
ratings provide that ordinarily the Rating Schedule will 
apply unless there are exceptional or unusual factors 
which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization 
that would render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In the February 2002 Statement of the Case, the RO 
determined that extraschedular consideration of the 
veteran's service-connected right knee disability was not 
warranted.  Accordingly, this matter must be considered by 
the Board.

The evidence does not indicate that since filing a claim 
for an increased evaluation in March 1998, or for many 
years prior thereto, the veteran has been hospitalized for 
treatment of his right knee disability.  There is no 
evidence or allegation that his right knee disability 
interferes with his employability.  In summary, there is 
no evidence of an unusual clinical picture as contemplated 
under 38 C.F.R. § 3.321.  Accordingly, the assignment of 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2002) is not warranted.


ORDER

Entitlement to a evaluation in excess of 30 percent for a 
right knee disability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

